EXHIBIT 10.6
 
 

 
MALIBU MINERALS, INC.


PLACEMENT AGENT AGREEMENT




International Capital Partners SA
Rue de Rhone 59
1204 Geneva, Switzerland


February 8, 2007


Ladies and Gentlemen:


This Placement Agent Agreement (the “Agreement”) confirms the retention by
Malibu Minerals, Inc., a Nevada corporation (“MMI” or the “Company”), of
International Capital Partners SA (“ICP” or the “Placement Agent”; the Company
and ICP shall be collectively referred to as the “Parties”), to act as the sales
agent, on a best efforts basis, in connection with the Placement (as defined
below) for MMI, on the terms set forth below.
 
MMI proposes to offer and sell in a Private Placement Offering (the “PPO” or the
“Placement”) shares of common stock of MMI, $0.001 par value per share (the
“Common Stock” or the “Shares”), having an aggregate purchase price (“Purchase
Price”) of up to $15,000,000. The PPO offering will be made on a “best efforts,
$13,500,000 minimum (the “Minimum Offering Amount), $15,000,000 maximum” basis
(the “Maximum Offering Amount). The Shares will be offered and sold in
accordance with Regulation S of the Securities Act of 1933, as amended (the
“1933 Act”), and Rule 903(b)(3) promulgated thereunder, although the Company
reserves the right to expand the Placement, at some future time, to include
offers and sales to US Persons that comply with Section 4(2) and/or Regulation D
under the 1933 Act. ICP will act as Placement Agent for the Shares.


The Purchase Price per Share shall be $0.90.


The Private Placement Memorandum to be used in connection with the PPO (the
“Memorandum”), as it may be amended or supplemented from time to time, and the
forms of the Subscription Agreement (the “Subscription Agreement”), investors
registration rights agreement (the “Registration Rights Agreement”), and
Confidential Prospective Purchaser Questionnaire (the “Questionnaire”) to be
entered into by and between the Company and each subscriber for the Placement
(the “Subscribers”) and the exhibits which are part of the Memorandum,
Subscription Agreement, Questionnaire and Registration Rights Agreement are
collectively referred to herein as the “Offering Documents.” The Offering
Documents, together with (i) this Agreement, (ii) the Escrow Agreement (as
defined in Section (c)(iv)(vi)(B)(viii) hereof), and (iii) any exhibits,
schedules, supplements and appendices which are part of the Offering Documents
or this Agreement are collectively referred to herein as the “Transaction
Documents.”

1

--------------------------------------------------------------------------------



The Company will deliver to ICP a reasonable number of copies of the Transaction
Documents in form and substance satisfactory to ICP and its counsel.


Each Subscriber will be required to deliver, among other things, executed copies
of the Subscription Agreement, the Registration Rights Agreement and the
Questionnaire which shall include, among other things, representations by the
Subscriber to the Company and the Placement Agent, that such Subscriber has
received and reviewed the Company’s SEC filings and the Acquisition Agreement
dated December 29, 2006 (the “Acquisition Agreement”) entered into by and among
the Company, Flex Fuels Energy Limited, the shareholders of Flex Fuels Energy
Limited (“Flex Fuels”) and the individual signatories thereto annexed as Exhibit
10.1 to the Current Report filed by the Company with the SEC on Form 8-K on
January 5, 2007 (the “Acquisition”). The Company shall provide to each
Subscriber a copy of the Acquisition Agreement in order to disclose the material
terms of the Company’s intended acquisition of the remaining 85% of the entire
authorized share capital of Flex Fuels. The Subscription Agreement and the
Questionnaire shall include, among other things, representations by the
Subscriber to the Company and the Placement Agent, of such Subscriber’s ability
to participate in the Placement as is reasonably deemed necessary by counsel to
the Company and the Placement Agent, including but not limited to,
representations by each Subscriber that such Subscriber is not deemed to be
“U.S. Person” (as such term is defined in the Securities Act) pursuant to
Regulation S and that such person is an “accredited investor” under Regulation D
promulgated under the 1933 Act. The Subscription Agreement shall include, among
other things, a representation that the Subscriber will not offer or sell the
Shares for a period of twelve months from closing and that thereafter the
Subscriber will not offer or sell the Shares except pursuant to an effective
Registration Statement, in compliance with Regulation S, or in compliance with
another exemption from registration under the 1933 Act.


1. Appointment of Placement Agent.


ICP is hereby appointed as exclusive placement agent of the Company (subject to
ICP’s right to have foreign dealers (“Selected Dealers”) participate in the
Placement) during the “PPO Period” (defined below) for the purposes of assisting
the Company in finding qualified Subscribers. The offering period for the PPO
(the “PPO Period”) shall commence on the day the Offering Documents are first
made available to the Placement Agent by the Company for delivery in connection
with the PPO, which is expected to be on or about February 8, 2007 (the
“Delivery Date” or the “Commencement Date”) and shall continue until the earlier
to occur of: (i) the sale of all of the Shares, or (ii) the close of business on
April 4, 2007, or (iii) the close of business on May 29, 2007 if mutually agreed
to by the Parties in writing. The day that the PPO Period expires is hereinafter
referred to as the “PPO Termination Date. The PPO Termination Date may be
extended for up to an additional 30 days by mutual agreement of ICP and the
Company.


(a) Subject to the performance by the Company of all of its obligations to be
performed under this Agreement and to the completeness and accuracy of all
representations and warranties of the Company contained in this Agreement, the
Placement Agent hereby accepts such agency and agrees to use its best efforts to
assist the Company in finding qualified Subscribers. It is understood that the
Placement Agent has no commitment to sell the Shares.

2

--------------------------------------------------------------------------------



ICP’s agency hereunder is not terminable by the Company except upon termination
of the PPO Offering Period.


(b) Subscriptions for Shares shall be evidenced by the execution by Subscribers
of a Subscription Agreement, Registration Rights Agreement and Questionnaire. No
Subscription Agreement shall be effective unless and until it is accepted and
countersigned by the Company. The Placement Agent or the Company shall not have
any obligation to independently verify the accuracy or completeness of any
information contained in any Subscription Agreement or the authenticity,
sufficiency, or validity of any check delivered by any prospective Subscriber in
payment for Shares.


(c) The Placement Agent and/or its affiliates may be Subscribers in the
Placement; provided that said Placement Agent and/or its affiliates satisfy all
of the conditions and provide appropriate representations set forth in the
Transaction Documents.


2. Representations and Warranties of the Company. Except as set forth in the
Transaction Documents or in a Disclosure Schedule attached hereto, the Company
represents and warrants to the Placement Agent and each Selected Dealer, if any,
as follows:


(a) Securities Law Compliance. The offer, offer for sale, and sale of the Shares
have not been registered with the United States Securities and Exchange
Commission (the “SEC”). The Shares are to be offered, offered for sale and sold
in reliance upon the exemptions from the registration requirements of Section 5
of the 1933 Act. Except as the Placement may be expanded in the future to
include offers and sales to US Persons made in compliance with Section 4(2)
and/or Regulation D under the 1933 Act, the Company and the Placement Agent will
conduct the Placement in compliance with the requirements of Regulation S under
the 1933 Act and Rule 903(b)(3) thereof. The Company will prepare the Offering
Documents. None of the representations or warranties of the Company contained in
this Agreement or any information appearing in any of the Transaction Documents
contains, or on or prior to Closing will contain, any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading. If at any time prior to the completion of the Placement or other
termination of this Agreement any event shall occur as a result of which it
might become necessary to amend or supplement the Offering Documents so that
they do not include any untrue statement of any material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances then existing, not misleading, the Company will
promptly notify the Placement Agreement and will supply the Placement Agreement
with amendments or supplements correcting such statement or omission. The
Company will also provide the Placement Agent for delivery to all offerees and
purchasers and their representatives, if any, any information, documents and
instruments which the Placement Agent deems reasonably necessary to comply with
applicable securities laws, subject to the non-disclosure obligations of the
offerees reasonably required by the Company.


(b) Organization. The Company is duly organized and validly existing under the
laws of the jurisdiction in which it was organized, and has the requisite power
and authorization to own its properties and to carry on its business as now
being conducted. The Company is duly

3

--------------------------------------------------------------------------------



qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any event or change in circumstance, whether or not directly or indirectly
caused by management or arising independently of management’s control, that has
or could reasonably be deemed to have in the future, a material adverse effect
on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company or on the transactions
contemplated hereby, or on the other Transaction Documents or the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents.


(c) SEC Documents: Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents currently required to be filed
by it with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof or amended
after the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
ICP, or made available through the SEC’s website at http://www.sec.gov., true
and complete copies of the SEC Documents. As of their respective dates, the
financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and, fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to ICP which is not included
in the SEC Documents, including, without limitation, information referred to in
the other Transaction Documents, contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


(d) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.


(e) Absence of Changes. Except as set forth on Schedule 2(e), since the date
(the “Balance Sheet Date”) of the most recent balance sheet (the “Balance
Sheet”) included in the SEC Documents and except as set forth on Schedule 2(e),
the Company has not (i) incurred any debts, obligations or liabilities,
absolute, accrued, contingent or otherwise, whether due or to become due, except
current liabilities incurred in the usual and ordinary course of business and
consistent with past practices, having individually or in the aggregate a
Material Adverse Effect,

4

--------------------------------------------------------------------------------



(ii) made or suffered any material changes in its contingent obligations by way
of guaranty, endorsement (other than the endorsement of checks for deposit in
the usual and ordinary course of business), indemnity, warranty or otherwise,
(iii) discharged or satisfied any material liens other than those securing, or
paid any obligation or liability other than, current liabilities shown on the
Balance Sheet, and current liabilities incurred since the Balance Sheet Date, in
each case in the usual and ordinary course of business and consistent with past
practices, (iv) mortgaged, pledged or subjected to lien any of its material
assets, tangible or intangible, (v) sold, transferred or leased any of its
material assets except in the usual and ordinary course of business and
consistent with past practices, (vi) cancelled or compromised any debt or claim,
or waived or released any right, of material value except in the usual and
ordinary course of business and consistent with past practices, (vii) suffered
any physical damage, destruction or loss (whether or not covered by insurance)
materially adversely affecting the properties or business of the Company, (viii)
entered into any material transaction other than in the usual and ordinary
course of business except for this Agreement, the other Transaction Documents
and the related agreements referred to herein and therein, (ix) encountered any
material labor difficulties or labor union organizing activities, (x) made or
granted any wage or salary increase or entered into any employment agreement
other than in the ordinary course of business, (xi) issued or sold any shares of
capital stock or other securities or granted any options with respect thereto,
or modified any equity security of the Company, (xii) declared or paid any
dividends on or made any other distributions with respect to, or purchased or
redeemed, any of its outstanding equity securities, (xiii) suffered or
experienced any change in, or condition affecting, its condition (financial or
otherwise), properties, assets, liabilities, business operations, or results of
operations other than changes, events or conditions in the usual and ordinary
course of its business and consistent with past practices, having (either by
itself or in conjunction with all such other changes, events and conditions) a
Material Adverse Effect, (xiv) made any change in the accounting principles,
methods or practices followed by it or depreciation or amortization policies or
rates theretofore adopted, or (xv) entered into any agreement, or otherwise
obligated itself, to do any of the foregoing.


(f) Litigation. Except as disclosed in the SEC Documents, there is no material
action, suit, investigation, customer complaint, claim or proceeding at law or
in equity by or before any arbitrator, court, governmental instrumentality or
agency, self-regulatory organization or body or public board now pending or, to
the knowledge of the Company, threatened against the Company of any of the
officers or directors of the Company in their capacities as such (or basis
therefor known to the Company), the adverse outcome of which would have a
Material Adverse Effect. To its knowledge, the Company is not subject to any
judgment, order, writ, injunction or decree of any Federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign which have a Material Adverse Effect.


(g) Non-Defaults; Non-Contravention. The Company is not in violation of or in
default under, nor will the execution and delivery of this Agreement or any of
the Transaction Documents or consummation of the transactions contemplated
herein or therein result in a violation of or constitute a default in the
performance or observance of any obligation under: (i) its Articles of
Incorporation, or its By-laws; or (ii) any indenture, mortgage, contract,
material purchase order or other agreement or instrument to which the Company is
a party or by which it

5

--------------------------------------------------------------------------------



or its property is bound, where such violation or default would have a Material
Adverse Effect; or (iii) any material order, writ, injunction or decree of any
court of any Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, where
such violation or default would have a Material Adverse Effect, and to the
Company’s knowledge, there exists no condition, event or act which constitutes,
nor which after notice, the lapse of time or both, could constitute a default
under any of the foregoing, which in either case would have a Material Adverse
Effect.


(h) Taxes. The Company has filed all Federal, state, local and foreign tax
returns which are required to be filed by it or otherwise met its disclosure
obligations to the relevant agencies and all such returns are true and correct
in all material respects. The Company has paid or adequately provided for all
tax liabilities of the Company as reflected on such returns or pursuant to any
assessments received by it or which it is obligated to withhold from amounts
owing to any employee, creditor or third party. The tax returns of the Company
have never been audited by any state, local or Federal authorities. The Company
has not waived any statute of limitations with respect to taxes or agreed to any
extension of time with respect to any tax assessment or deficiency.


(i) Compliance With Laws; Licenses, Etc. The Company has not received notice of
any violation of or noncompliance with any Federal, state, local or foreign,
laws, ordinances, regulations and orders applicable to its business which has
not been cured, the violation of, or noncompliance with which, would have a
Material Adverse Effect.


(j) Authorization of Agreement, Etc. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated by the Transaction Documents, including without
limitation the issuance of the Shares, have been duly authorized by the
Company’s Board of Directors (the “Board”) and no further consent or
authorization is required by the Company, the Board or the Company’s
stockholders. The Transaction Documents, when executed, will have been duly
executed and delivered by the Company, and will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.


(k) Authorization of the Shares. The issuance, sale and delivery of the Shares,
shall have been duly authorized by all requisite corporate action of the
Company. When issued, sold and delivered in accordance with the Transaction
Documents for the consideration set forth therein, the Shares will be duly
executed, issued and delivered, will be free and clear of all liens,
encumbrances and claims, and will constitute valid and legal obligations of the
Company enforceable in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, in each case, will not be subject to preemptive or any other

6

--------------------------------------------------------------------------------



similar rights of the stockholders of the Company or others which rights except
as set forth herein or which shall not have been waived prior to the closing of
the Placement.


(l) Exemption from Registration. Assuming (i) the accuracy of the information
provided by the respective Subscribers in the Offering Documents and (ii) that
the Placement Agent has complied in all material respects with this Agreement
and the provisions of Regulation S promulgated under the 1933 Act, the offer and
sale of the Shares in the Placement pursuant to the terms of this Agreement will
be exempt from the registration requirements of the 1933 Act and the rules and
regulations promulgated thereunder.


(m) Brokers. Neither the Company nor any of its officers, directors, employees
or stockholders has employed any broker or finder in connection with the
transactions contemplated by this Agreement other than the Placement Agent and
Selected Dealers.


(n) No Integrated Offering. None of the Company, any of its affiliates, and any
person acting on its behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Shares under the
1933 Act or cause the Placement to be integrated with prior offerings by the
Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of any
exchange or automated quotation system on which any of the securities of the
Company is currently listed or designated. None of the Company, its affiliates
and any person acting on its behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of the Shares
under the 1933 Act or cause the Placement to be integrated with other offerings.


(o) Application of Takeover Protections; Rights Agreement. Except as set forth
on Schedule 2(o), the Company and the Board have not adopted any poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision and have not taken any action to render inapplicable any
control share acquisition or business combination which is or could become
applicable as a result of the transactions contemplated by this Agreement. The
Company has not adopted a shareholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.


(p) Right of First Refusal. No person, firm or other business entity is a party
to any agreement, contract or understanding, written or oral entitling such
party to a right of first refusal with respect to offerings by the Company.


(q) Foreign Corrupt Practices. Neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company, (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (ii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iii) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

7

--------------------------------------------------------------------------------



(r) Capitalization. As at the date hereof, the authorized capital for the
Company consists of 100,000,000 shares of Common Stock of which 12,425,816
shares are presently issued and outstanding. As at the date hereof, the Company
has not granted any stock options or common stock purchase warrants and no other
securities exercisable or convertible into shares of Common Stock are issued and
outstanding.
(s) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures required by the 1934 Act and such controls and
procedures are effective to insure that all material information concerning the
Company is made known, on a timely basis, to the individuals responsible for the
preparation of the Company’s filings with the SEC.


(t) Sarbanes-Oxley. The Company is in material compliance with all of the
applicable securities laws and is in compliance with all required provisions of
the Sarbanes-Oxley Act of 2002 and the rules of the SEC thereunder applicable to
it on the date hereof.


(u) Environmental Compliance. The operations carried on by the Company are in
material compliance with all applicable federal, state and municipal
environmental, health and safety statutes, regulations and permits. To the
knowledge of the Company, none of such operations is subject to any judicial or
administrative proceeding alleging the violation of any federal, state or
municipal environmental, health or safety statute or regulation or is subject to
any investigation concerning whether any remedial action is needed to respond to
a release of any hazardous material into the environment.


3. Closing; Placement and Fees.


(a) Closing of the Placement. The closing (the “Closing”) shall take place at
the New York offices of Gottbetter & Partners, LLP, counsel for the Placement
Agent, no later than five days following the PPO Termination Date, which Closing
date may be adjourned by written agreement between the Company and the Placement
Agent. At the Closing, payment for the Shares issued and sold by the Company
shall be made against delivery of the certificates for the Shares sold.


(b) Filing Conditions of the Commencement/Closing. On or prior to the Closing,
the Completion Conditions set forth in the Acquisition Agreement (the
“Completion”), including, but not limited to, those set forth in Section 8 of
the Acquisition Agreement, shall have been satisfied. Furthermore, the Closing
of the PPO is conditional on the Completion and the Completion (i) is
conditional on the successful closing of the PPO, (ii) shall take place
simultaneously with the Closing of the PPO, and (iii) is a closing condition of
the PPO.
 
(c) Conditions to Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder will be subject to the accuracy of the representations
and warranties of the Company herein contained as of the date hereof and as of
the Closing date of the Placement, to the performance by the Company of its
obligations hereunder and to the following additional conditions:


(i) Due Qualification or Exemption. At Closing no stop order suspending the sale
of the Shares shall have been issued, and no proceedings by a governmental
agency, self

8

--------------------------------------------------------------------------------



regulatory organization or any securities exchange for that purpose shall have
been initiated or threatened.


(ii) No Material Misstatements. Neither the Offering Documents or any supplement
thereto, will contain any untrue statement of a fact which in the opinion of the
Placement Agent is material, or omit to state a fact, which in the opinion of
the Placement Agent is material and is required to be stated therein, or is
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.


(iii) Completion and Compliance with Agreements. The Company will have provided
Placement Agent with executed copies of all Transaction Documents in forms
reasonably acceptable to the Placement Agent and its counsel and will have
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to Closing.
(iv) Corporate Action. The Company will have taken all necessary corporate
action, including, without limitation, obtaining the approval of the Board, and,
if necessary, its stockholders, for the execution and delivery of this
Agreement, the performance by the Company of its obligations hereunder and the
Placement contemplated hereby.


(v) Opinion of Counsel. The Placement Agent shall receive the opinion of
Sichenzia Ross Friedman Ference LLP, counsel to the Company, addressed to the
Placement Agent and the Subscribers, covering any legal matters that the
Placement Agent may reasonably request.


(vi) Officers’ Certificate. The Placement Agent shall receive a customary
certificate of the Company at or prior to Closing.


(A) signed by the Chief Executive Officer and Chief Financial Officer thereof,
that the representations and warranties contained in Section 2 hereof are true
and accurate in all material respects as of the date hereof and at such Closing
with the same effect as though expressly made at such Closing; and


(B) signed by the Chief Executive Officer or the Secretary thereof, with respect
to the matters set forth in Sections (c)(iii) and (c)(iv) hereinabove.


(vii) Due Diligence. The Placement Agent shall have completed and been satisfied
with the results of its due diligence investigation of the Company, including,
without limitation, the Company’s financial statements, projections, expense
budgets, business prospects, capital structure, background searches and
contractual arrangements.


(viii) Escrow Agreement. The Placement Agent shall receive a copy of a duly
executed escrow agreement regarding the deposit of funds pending the Closing of
the PPO with a bank or trust company acceptable to the Placement Agent (the
“Escrow Agreement”). Gottbetter & Partners, LLP shall serve as escrow agent
under the Escrow Agreement.

9

--------------------------------------------------------------------------------



(c) Blue Sky. At the direction of special counsel to the Placement Agent, the
Company will file the necessary documents, if any, so that offers and sales of
Shares to be offered in the Placement may be made in all foreign jurisdictions
where the Shares are intended to be offered.


(d) Placement Fees and Expenses.
(i) PPO. Simultaneously with payment for and delivery of the Shares at Closing,
the Company shall pay to ICP a placement agent fee equal to 10% of the raised
proceeds, payment of which shall be conditional on the Closing of the PPO of at
least the Minimum Offering Amount.


(ii) Interest. In the event that for any reason the Company shall fail to pay to
the Placement Agent all or any portion of the fees payable hereunder when due,
interest shall accrue and be payable on the unpaid cash balance due hereunder
from the date when first due through and including the date when actually
collected by the Placement Agent, at a rate equal to four percent above the
prime rate of Citibank, N.A., in New York, New York, computed on a daily basis
and adjusted as announced from time to time. The Placement Agent will be paid a
placement fee as set forth in Section 3(e)(i), payable by wire transfer to the
order of the Placement Agent out of the subscription proceeds to be disbursed
from the escrow account on the Closing Date.


(e) No Adverse Changes. There shall not exist at the time of the Closing (i) any
domestic or international event, act or occurrence which has materially
disrupted, or is substantially likely to in the immediate future materially
disrupt, the securities markets; (ii) a general suspension of, or a general
limitation on prices for, trading in securities on the New York Stock Exchange
or other national market or exchange or in the over-the-counter market; (iii)
any outbreak of major hostilities or other national or international calamity;
(iv) any banking moratorium declared by a state or federal authority; (v) any
moratorium declared in foreign exchange trading by major international banks or
other persons; (vi) any material interruption in the mail service or other means
of communication within the United States; (vii) any material adverse change in
the business, properties, assets, results of operations, or financial condition
of the Company; or (viii) any material adverse change in the market for
securities in general or in political, financial, or economic conditions which,
in the Placement Agent’s reasonable judgment, makes it inadvisable to proceed
with the Placement. If this Agreement is terminated pursuant to this section,
such termination shall be without liability of any character (including, but not
limited to, loss of anticipated profits or consequential damages) of any party
to any other party hereto.


(f) Additional Fees and Expenses. If at the request or agreement of the Company,
the Placement Agent performs other or additional services beyond those set forth
in this Agreement, the Company and the Placement Agent will negotiate in good
faith an appropriate level of additional compensation for such services. The
Company and the Placement Agent will reach an agreement in such negotiations
prior to the Placement Agent performing such other or additional services.


4. Covenants of the Company.

10

--------------------------------------------------------------------------------





(a) Use of Proceeds. The net proceeds of the PPO will be used by the Company
substantially as set forth in the Memorandum.


(b) Expenses of Offering. Except as otherwise provided herein, the Company shall
be responsible for, and shall bear all expenses directly incurred in connection
with, the proposed Placement including, but not limited to, (i) legal fees of
the Company’s counsel relating to the costs of preparing and/or reviewing the
Transaction Documents and all amendments, supplements and exhibits thereto, and
(ii) printing fees relating to the Transaction Documents. ICP shall be
responsible for Blue Sky fees, escrow agent fees, and the fees and disbursements
of Placement Agent’s counsel and special blue sky counsel.


If the Company decides not to proceed with the Placement for any reason (other
than the material breach of the Placement Agent’s representations, warranties or
covenants contained in this Agreement, the Company’s inability to complete the
acquisition of the remaining 85% of the authorized share capital of Flex Fuel by
the PPO Termination Date, as extended, and any situation resulting from any SEC
action which interferes with, delays or prohibits completion of the Placement)
or if the Placement Agent decides not to proceed with the Placement because of a
material breach by the Company of its representations, warranties, or covenants
in this Agreement or as a result of material adverse changes in the affairs of
the Company, the Company will be obligated to pay the Placement Agent, as
liquidated damages, a financial advisory and structuring fee of $30,000.


(c) Notification. The Company shall notify the Placement Agent immediately, and
in writing, (i) when any event shall have occurred during the period commencing
on the date hereof and ending on the later of the Closing or the Termination
Date as a result of which the Offering Documents would include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(ii) of the receipt of any notification with respect to the modification,
rescission, withdrawal or suspension of the qualification or registration of the
Shares, or of any exemption from such registration or qualification, in any
jurisdiction. The Company will use its best efforts to prevent the issuance of
any such modification, rescission, withdrawal or suspension and, if any such
modification, rescission, withdrawal or suspension is issued and the Placement
Agent so request, to obtain the lifting thereof as promptly as possible.


(d) Press Releases, Etc. Except where deemed advisable by the Company’s legal
counsel to comply with applicable international, federal and/or state laws,
rules and regulations or if required by applicable international, federal and/or
state laws, rules and regulations, the Company shall not, during the period
commencing on the date hereof and ending on the PPO Termination Date, issue any
press release or other communication, or hold any press conference with respect
to the Company, or its financial condition, results of operations, business,
properties, assets, or liabilities, or the Placement, without the prior consent
of the Placement Agent, which consent shall not be unreasonably withheld,
condition or delayed. The Company shall not include information with respect to
the Placement or use the Placement Agent’s name in any press release,
advertisement or on any website maintained by the Company with out the

11

--------------------------------------------------------------------------------



prior written consent of the Placement Agent, such consent not to be
unreasonably withheld, conditioned or delayed.


(e) Executive Compensation. The compensation of the Company’s executive officers
shall not increase during the 1 year period following the Closing without the
approval of a majority of the disinterested members of the Board of Directors of
the Company.


(f) Investor Registration Rights Agreement. The Company shall register the
Shares for resale by filing a Registration Statement (the “Registration
Statement”) on Form SB-2, or if Form SB-2 is not available, on another
appropriate form covering the Shares. The Company and the Subscribers shall
enter into a Registration Rights Agreement providing that the Company will use
its best efforts to file the Registration Statement within ninety (90) days
after the Closing of the Placement (the “Filing Date”), and shall use its best
efforts to cause such Registration Statement to become effective within one
hundred twenty (120) days after the Filing Date (the “Effectiveness Deadline”).
The Company agrees to respond to any comments from the SEC within fifteen (15)
days of receiving them.


If the Registration Statement has not been filed by the Filing Date (the “Filing
Date Requirement”), or the SEC has not declared the Registration Statement
effective by the Effectiveness Deadline (the “Effective Date Requirement”), the
Company will be liable to the Subscribers for partial liquidated damages, in
each instance, in the amount equal to the product of (i) 0.167 and (ii) 2% of
the aggregate Subscription Amounts for all of the Subscribers. The Company shall
be further liable to the same extent for each subsequent 30 day period in which
the Filing Date Requirement or the Effective Date Requirement, as the case may
be, has not been met, subject to an overall limit of up to 15 months of partial
liquidated damages.


Furthermore, the Registration Statement shall cover the resale of 100% of the
Registrable Securities (as defined below), including the Shares sold in the PPO,
on an offering to be made on a continuous basis pursuant to Rule 415; provided,
however, that if 100% of the Registrable Securities hereunder shall equal or
exceed 30% of the issued and outstanding Common Stock of the Company (less any
shares of Common Stock held by affiliates of the Company and the holders of the
Registrable Securities) on the actual filing date of the initial Registration
Statement, at the Company’s sole election the initial Registration Statement
shall register a number of Registrable Securities which is equal to 30% of the
issued and outstanding shares of Common Stock of the Company (less any shares of
Common Stock held by affiliates of the Company and the holders of the
Registrable Securities) on such actual filing date minus 10,000 shares of Common
Stock, and the remaining Registrable Securities shall be subject to Section
4(i). In such event, the number of Registrable Securities to be registered for
each holder and each Subscriber shall be reduced pro-rata among all holders of
Registrable Securities and all Subscribers. (For example, in the event the
Company successfully sells the Maximum Offering Amount, there are expected to be
approximately 64,589,401 shares of our Common Stock issued and outstanding (of
which approximately 25,500,000 are expected to be held by affiliates of the
Company). Therefore, 30% of which (less any shares of Common Stock held by
affiliates of the Company and the holders of the Registrable Securities) shall
amount to approximately to 6,213,333 shares of Common Stock, and the number of
Registrable Securities to be registered for each holder and each Subscriber
shall correspondingly be reduced pro-rata among all holders of
 

12

--------------------------------------------------------------------------------



Registrable Securities and all Subscribers; resulting in approximately 2,360,064
Shares being registered in the initial Registration Statement.)
 
“Registrable Securities” shall mean the Shares, 24,854,480 shares of Common
Stock issued in connection with the Acquisition, 2,357,143 shares of Common
Stock issued pursuant to the private placement offering concluded on December
29, 2006, and any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, that, a security shall cease to
be a Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by
the Investors pursuant to Rule 144(k).


(g) Regulation S Compliance. (i) Neither the Company, its affiliates nor any
persons acting on its or their behalf (other than the Placement Agent, its
affiliates or any person acting on their behalf, in respect of which no
representation is made), will engage in: (A) any offer to sell or any
solicitation of an offer to buy, any Shares to any person in the United States
or to a U.S. Person (as defined in Rule 902(k) of Regulation S), or a person
that is purchasing for the account or benefit of a U.S. Person, or a person who
is not an “accredited investor” under Regulation D promulgated under the 1933
Act; (B) any sale of Shares to any Subscriber unless, at the time the buy order
will have been originated, the Subscriber was outside the United States, and was
not a U.S. Person, and was not purchasing for the account or benefit of a U.S.
Person or person in the United States, or the Company, its affiliates or persons
acting on its behalf reasonably believed that such purchaser was outside the
United States and was not a U.S. Person, and was not purchasing for the account
or benefit of a U.S. Person or a person in the United States, and is an
“accredited investor” under Regulation D promulgated under the 1933 Act; or (C)
any Directed Selling Efforts (as defined in Rule 902(c) of Regulation S) with
respect to any of the Shares.


(ii) Neither the Company nor any of its affiliates, nor any person acting on its
or their behalf (other than the Placement Agent, its affiliates or any person
acting on their behalf, in respect of which no representation is made), during
the period in which the Shares will be offered for sale, will take any action
that would cause the exemption from registration afforded by Rule 903 of
Regulation S to be unavailable for offers and sales of the Shares outside the
United States in accordance with this Agreement.


(iii) All Offering Documents used in connection with offers and sales of the
Shares prior to the expiration of the Distribution Compliance Period (as defined
in Rule 902(f) of Regulation S) will include statements to the effect that the
Shares have not been registered under the 1933 Act and may not be offered or
sold in the United States or to, or for the account or benefit of, U.S. Persons
or persons in the United States unless registered under the 1933 Act or an
exemption from the registration requirements of the 1933 Act is available. Such
statements will appear (A) on the cover or inside cover page of any material or
document; (B) in the plan of distribution section of any prospectus or offering
memorandum; and (C) in any advertisement made or issued by the Company, any of
its affiliates or any person acting on its or their behalf (other than the
Company, Placement Agent, its respective affiliates, or any person acting on any
of their behalf, in respect of which no representation is made).


(iv) The Company reserves the right to also sell the Shares to Accredited
Investors who are U.S. Persons via an exemption, if available, from registration
under Section

13

--------------------------------------------------------------------------------



4(2) of, and/or Regulation D promulgated under, the Securities Act of 1933, as
amended. However, this Agreement does not constitute an offer to sell or the
solicitation of an offer to buy securities in the United States or to U.S.
Persons.


(h) Share Reservation. The Company shall reserve from its authorized but
unissued Common Stock an aggregate of 16,666,667 Shares for issuance to
Subscribers in the Offering.


(i) If during the Effectiveness Period, the number of Shares then registered in
the initial Registration Statement as contemplated by the proviso regarding
registration of Shares in Section 4(f) above, is less than 100% of the number of
such Shares, then, upon the written request of Subscribers holding at least 30%
of the Shares, the Company shall use its best efforts to file as soon as
reasonably practicable, an additional Registration Statement covering the resale
by the Subscribers of not less than the difference between 100% of Shares and
the number of Shares in the initial Registration Statement. Subject to the terms
of this Agreement, the Company shall use its best efforts to cause a
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, and shall use its best efforts to
keep such Registration Statement continuously effective under the Securities Act
until all Registrable Securities covered by such Registration Statement have
been sold, or may be sold without volume restrictions pursuant to Rule 144(k),
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).


5. Restrictions on Issuances of Securities.


During the period commencing on the date hereof and ending on the earlier of (i)
the Closing or (ii) the PPO Termination Date, the Company will not, without the
prior written consent of the Placement Agent, issue additional shares of Common
Stock of the Company. Notwithstanding the foregoing, this Section 5 shall not
apply in respect of an Exempt Issuance.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants (up to 500,000 shares), officers or directors of the
Company pursuant to any stock or option plan duly adopted by a majority of the
members of the Board of Directors of the Company or a majority of the members of
a committee of directors established for such purpose, including, but not
limited to, shares of Common Stock registered pursuant to a Registration
Statement filed on Form S-8 with the SEC, (b) securities upon the exercise or
exchange of or conversion of any Shares issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors, provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose

14

--------------------------------------------------------------------------------



primary business is investing in securities, and (d) securities issued with the
prior written consent of the Placement Agent.


6. Representations, Warranties and Covenants of the Placement Agent.


For the purpose of this Section 6, the term “Placement Agent” includes Placement
Agent and its agents. Placement Agent represents and warrants to, and agrees
with the Company as follows:


(a) Regulation S Compliance. Neither the Placement Agent, its affiliates nor any
persons acting on its or their behalf, will engage in : (i) any offer to sell or
any solicitation of an offer to buy, any Shares to any person in the United
States or to a U.S. Person (as defined in Rule 902(k) of Regulation S), or a
person that is purchasing for the account or benefit of a person in the United
States or a U.S. Person, or a person who is not an “accredited investor” under
Regulation D promulgated under the 1933 Act; (ii) any sale of Shares to any
purchaser unless, at the time the buy order was or will have been originated,
the purchaser was outside the United States and not a U.S. Person, and was not
purchasing the Shares for the account or benefit of a U.S. Person or person in
the United States, or the Placement Agent, its affiliates or persons acting on
its behalf reasonably believed that such purchaser was outside the United States
and not a U.S. Person, as that term is defined in Regulation S under the 1933
Act, and was not purchasing the Shares for the account or benefit of a U.S.
Person or person in the United States, and is a person who is an “accredited
investor” under Regulation D promulgated under the 1933 Act; (iii) any Directed
Selling Efforts (as defined in Rule 902(c) of Regulation S) either during the
distribution of the Shares or during the Distribution Compliance Period (as
defined in Rule 902(f) of Regulation S); or (iv) any hedging transactions with
respect to any of the Shares during the Distribution Compliance Period except in
compliance with the 1933 Act.


(b) Placement Agent will not take any action or actions (i) in violation of the
requirements of Regulation S, (ii) that would cause the Offering of Shares to be
subject to registration under the Securities Act, other than as a result of
direct actions by the Company, (iii) that would cause the Issuer to be subject
to registration as an “investment company” under the Investment Company Act,
(iv) in violation of any rules of the National Association of Securities
Dealers, Inc. (“NASD”) or the SEC, or (v) other than in accordance with the
terms set forth in this Agreement and the Memorandum.


(c) Placement Agent agrees that it is not authorized to give any information or
make any representation in connection with the offering, issue, purchase and
sale of the Shares other than those representations or that information
contained in the Memorandum or any other publicly available written information
regarding the Issuer, the source of which has been accurately identified.  In
offering Shares for sale, Placement Agent will not offer Shares for sale, or
solicit any offers to buy any Shares, or otherwise negotiate with any person in
respect of Shares, on the basis of any communications or documents relating to
Shares or any investment therein or to the Issuer or to any investment therein,
other than the Memorandum, information otherwise furnished in writing to
Placement Agent by Issuer specifically for such purpose, or any other document,
and any cover or transmittal letter, satisfactory in form and substance to the

15

--------------------------------------------------------------------------------



Issuer and counsel for the Issuer.  Placement Agent and its personnel will not
make any statement regarding the Issuer or the offering of Shares that is false
or materially misleading


(d) Placement Agent has not, prior to the date of this Agreement, engaged in any
activities with respect to the Shares that would be inconsistent with this
Section.  Any affiliate of Placement Agent, and any person acting on its or
their behalf, has complied and/or will be required to comply with the terms of
this Agreement.  Placement Agent shall provide from time to time upon request of
Issuer certificates of its compliance with the requirements of this Agreement
and applicable law in connection with its placement agent activities on behalf
of the Issuer.


(e) Placement Agent shall make reasonable efforts to assist the Issuer in
obtaining performance by each person or entity whose offer to purchase Shares
has been solicited by Placement Agent and accepted by the Issuer.  


(f) This Agreement has been duly authorized, executed and delivered by Placement
Agent and, when executed and delivered by Placement Agent, will constitute a
valid and legally binding obligation of Placement Agent enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium, and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.


(g) Delivery of Memorandum. Prior to or simultaneously with the sale by the
Company to any purchaser of any of the Shares pursuant hereto, the Placement
Agent will furnish to such purchaser a copy of the Memorandum (and any amendment
thereof or supplement thereto that the Company shall have furnished to the
Placement Agent prior to the date of such sale).


(h) Qualification to Act. The Placement Agent represents and warrants to the
Company that it is or will be qualified to act in each jurisdiction in which it
will offer and sell the Shares.


(i) Authorization. The Placement Agent represents and warrants to the Company
that the person who has signed this Agreement on its behalf is duly authorized
to so sign, and this Agreement is a valid and binding obligation of the
Placement Agent, enforceable in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally and the
discretion of courts in granting equitable remedies and except that
enforceability of the indemnification and contribution provisions set forth
thereunder and hereunder may be limited by the federal securities laws of the
United States or state securities laws or public policies related thereto.


(j) Investors. The Placement Agent shall not offer and sell the Shares to any
prospective Subscriber if the Placement Agent has reason to believe that
material information supplied or the representations and warranties made by that
person are not fully accurate.

16

--------------------------------------------------------------------------------



7. Indemnification.


(a) The Company agrees to indemnify and hold harmless the Placement Agent and
each Selected Dealer, if any, and their respective shareholders, directors,
officers, agents and controlling persons (an “Agent Indemnified Party”) against
any and all loss, liability, claim, damage and expense whatsoever (and all
actions in respect thereof), and to reimburse the Placement Agent for reasonable
legal fees and related expenses as incurred (including, but not limited to the
costs of investigating, preparing or defending any such action or claim whether
or not in connection with litigation in which the Placement Agent is a party and
the costs of giving testimony or furnishing documents in response to a subpoena
or otherwise), caused by or arising out of (i) any untrue statement or alleged
untrue statement of a material fact contained in the Transaction Documents or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading (provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, liability, claim,
damage or expense arises out of or is based upon any untrue statement of a
material fact or alleged untrue statement or a material fact provided by the
Placement Agent in writing to the Company), (ii) any violation by the Company of
applicable securities laws, or otherwise arising out of the Placement Agent’s
engagement hereunder, except in respect of any matters as to which the Placement
Agent shall have been adjudicated to have acted with gross negligence, or (iii)
any breach by the Company of any of its representations, warranties or covenants
contained in this Agreement; provided, however, that in the case of each of
clauses (ii) and (iii) hereof, there has been a final adjudication of such
violation or breach by a court of competent jurisdiction.


(b) The Placement Agent agrees to indemnify and hold harmless the Company and
its shareholders, directors, officers, agents and controlling persons (a
“Company Indemnified Party” and, together with an Agent Indemnified Party, an
“Indemnified Party”) against any and all loss, liability, claim, damage and
expense whatsoever (and all actions in respect thereof), and to reimburse the
Company for reasonable legal fees and related expenses as incurred (including,
but not limited to the costs of investigating, preparing or defending any such
action or claim whether or not in connection with litigation in which the
Company is a party and the costs of giving testimony or furnishing documents in
response to a subpoena or otherwise), caused by or arising out of (i) any breach
by the Placement Agent of any of its representations, warranties and covenants
contained in this Agreement, or (ii) any violation by the Placement Agent of
applicable securities laws, or otherwise arising out of the Placement Agent’s
engagement hereunder, except in respect of any matters as to which the Company
shall have been adjudicated to have acted with gross negligence; provided,
however, that in the case of each of clauses (i) and (ii) hereof, there has been
a final adjudication of such breach or violation by a court of competent
jurisdiction; and provided, however, that the aggregate liability of the
Placement Agent under this Section 7(b) shall not exceed an amount equal to the
aggregate placement fees received by the Placement Agent pursuant to Section
3(d)(i) or Section 3(d)(ii) hereof.


(c) Promptly after receipt by an Indemnified Party under this Section of notice
of the commencement of any action, the Indemnified Party will, if a claim in
respect thereof is to be made against the party from whom indemnification is
sought under this Section 7 (the “Indemnifying Party”), notify in writing the
Indemnifying Party of the commencement thereof;

17

--------------------------------------------------------------------------------



but the omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability which it may have to the Indemnified Party
otherwise under this Section except to the extent the defense of the claim is
prejudiced. In case any such action is brought against an Indemnified Party, and
it notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, subject to the provisions herein stated, with counsel
reasonably satisfactory to the Indemnified Party, and after notice from the
Indemnifying Party to the Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party will not be liable to the Indemnified
Party under this Section for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation (provided the Indemnifying Party has been
advised in writing that such investigation is being undertaken). The Indemnified
Party shall have the right to employ separate counsel in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party if the Indemnifying Party
has assumed the defense of the action with counsel reasonably satisfactory to
the Indemnified Party; provided that the reasonable fees and expenses of such
counsel shall be at the expense of the Indemnifying Party if (i) the employment
of such counsel has been specifically authorized in writing by the Indemnifying
Party or (ii) the named parties to any such action (including any impleaded
parties) include both the Indemnified Party or Parties and the Indemnifying
Party and, in the reasonable judgment of counsel for the Indemnified Party, it
is advisable for the Indemnified Party or Parties to be represented by separate
counsel due to an actual conflict of interest (in which case the Indemnifying
Party shall not have the right to assume the defense of such action on behalf of
an Indemnified Party or Parties), it being understood, however, that the
Indemnifying Party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys for all
the Indemnified Parties. No settlement of any action against an Indemnified
Party shall be made unless such an Indemnified Party is fully and completely
released in connection therewith.
8. Contribution.


To provide for just and equitable contribution, if an Indemnified Party makes a
claim for indemnification pursuant to Section 7 but it is found in a final
judicial determination, not subject to further appeal, that such indemnification
may not be enforced in such case, even though this Agreement expressly provides
for indemnification in such case, then the Company (including for this purpose
any contribution made by or on behalf of any officer, director, employee or
agent for the Company, or any controlling person of the Company), on the one
hand, and the Placement Agent and any Selected Dealers (including for this
purpose any contribution by or on behalf of an Indemnified Party), on the other
hand, shall contribute to the losses, liabilities, claims, damages, and expenses
whatsoever to which any of them may be subject, in such proportions as are
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Placement Agent and the Selected Dealers, on the other hand;
provided, however, that if applicable law does not permit such allocation, then
other relevant equitable considerations such as the relative fault of the
Company and the Placement Agent and the Selected Dealers in connection with the
facts which resulted in such losses, liabilities, claims,

18

--------------------------------------------------------------------------------



damages, and expenses shall also be considered. In no case shall the Placement
Agent or a Selected Dealer be responsible for a portion of the contribution
obligation in excess of the compensation received by it or the Selected Dealers,
as the case may be. No person guilty of a fraudulent misrepresentation shall be
entitled to contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 8, each person, if any, who
controls the Placement Agent or a Selected Dealer within the meaning of Section
15 of the 1933 Act or Section 20(a) of the 1934 Act and each officer, director,
stockholder, employee and agent of the Placement Agent or a Selected Dealer,
shall have the same rights to contribution as the Placement Agent or the
Selected Dealer, and each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20(a) of the 1934 Act and each
officer, director, employee and agent of the Company, shall have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 8. Anything in this Section 8 to the contrary notwithstanding, no party
shall be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 8 is intended to
supersede any right to contribution under the 1933 Act, the 1934 Act, or
otherwise.


9. Miscellaneous.


(a) Survival. Any termination of any offering hereunder without consummation
thereof shall be without obligation on the part of any party except that the
indemnification provided in Section 7 hereof and the contribution provided in
Section 8 hereof shall survive any termination and shall survive the Closing for
a period of two years.


(b) Representations, Warranties and Covenants to Survive Delivery. The
respective representations, warranties, indemnities, agreements, covenants and
other statements as of the date hereof and as of the date of Closing shall
survive execution of this Agreement and delivery of the Shares and the
termination of this Agreement for a period of one year after such respective
event.


(c) No Other Beneficiaries. This Agreement is intended for the sole and
exclusive benefit of the parties hereto and their respective successors and
controlling persons, and no other person, firm or corporation shall have any
third-party beneficiary or other rights hereunder.


(d) Governing Law; Resolution of Disputes. This Agreement shall be governed by
and construed in accordance with the law of the State of New York without regard
to conflict of law provisions. The Placement Agent and the Company will attempt
to settle any claim or controversy arising out of this Agreement through
consultation and negotiation in good faith and a spirit of mutual cooperation.
Should such attempts fail, then the dispute will be mediated by a mutually
acceptable mediator to be chosen by the Placement Agent and the Company within
15 days after written notice from either party demanding mediation. Neither
party may unreasonably withhold consent to the selection of a mediator, and the
parties will share the costs of the mediation equally. Any dispute which the
parties cannot resolve through negotiation or mediation within six months of the
date of the initial demand for it by one of the parties may then be submitted to
the courts for resolution. The use of mediation will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
party. Nothing in this paragraph will prevent either party from resorting to
judicial proceedings if (a) good faith

19

--------------------------------------------------------------------------------



efforts to resolve the dispute under these procedures have been unsuccessful or
(b) interim relief from a court is necessary to prevent serious and irreparable
injury.


(e) Counterparts. This Agreement may be signed in counterparts with the same
effect as if both parties had signed one and the same instrument.


(f) Notices. Any communications specifically required hereunder to be in
writing, if sent to the Placement Agent, will be sent by overnight courier
providing a receipt of delivery or by certified or registered mail to it at
International Capital Partners SA, Rue de Rhone 59, 1204 Geneva Switzerland,
Att: Benjamin Darden, with a copy to Gottbetter & Partners, 488 Madison Ave.,
12th Floor, New York, NY10022, Att: Scott Rapfogel and if sent to the Company,
will be sent by overnight courier providing a receipt of delivery or by
certified or registered mail to it at 999 West Hastings Street, Suite 510,
Vancouver A1 V6C 2W2, Attn: Mr. James Laird, with a copy to Sichenzia Ross
Friedman Ference LLP, 1065 Avenue of the Americas, 21st Floor, New York, New
York 10018, Attn: Richard A. Friedman.


(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the matters herein referred and supersedes all prior
agreements and understandings, written and oral, between the parties with
respect to the subject matter hereof. Neither this Agreement nor any term hereof
may be changed, waived or terminated orally, except by an instrument in writing
signed by the party against which enforcement of the change, waiver or
termination is sought.


If the Placement Agent finds the foregoing is in accordance with its
understanding with the Company, kindly sign and return to the Company a
counterpart hereof, whereupon this instrument along with all counterparts will
become a binding agreement between the Placement Agent the Company.




Very truly yours,


MALIBU MINERALS, INC.




By: /s/ James Laird

--------------------------------------------------------------------------------

Name: James Laird 
Title: Chief Executive Officer 
Agreed:


INTERNATIONAL CAPITAL PARTNERS SA




By: /s/ Benjamin Darden

--------------------------------------------------------------------------------

Name: Benjamin Darden
Title: Chief Executive Officer



20

--------------------------------------------------------------------------------



SCHEDULE 2(e)


ABSENCE OF CHANGES


The following information was disclosed by the Company in its Current Report
filed on Form 8-K with the SEC on January 5, 2007:


Flex Fuels Agreement


On December 29, 2006 Malibu Minerals, Inc. (the “Company”) entered into an
Acquisition Agreement (the “Agreement”) with Flex Fuels Energy Limited, a
company formed under the laws of England and Wales (“Flex Fuels”), the
shareholders of Flex Fuels (collectively the “Shareholders”) and the individuals
signatories thereto for the purpose of diversifying the Company’s
business. Pursuant to the Agreement, the Company acquired 15% of the entire
authorized share capital of Flex Fuels (the “Shares”) and agreed to acquire and,
Flex Fuels and the Shareholders agreed to sell, the remaining 85% of the entire
authorized share capital of Flex Fuels, subject to the satisfaction of various
closing conditions as more fully described below and as set forth in Section 8
of the Agreement (the “Completion Conditions”). In consideration for the Shares,
the Company paid $1,500,000 out of the Proceeds (as defined below). Also,
effective as of December 19, 2006 and in connection with the Agreement, Thomas
Barr, a member of the board of directors of the Company was appointed to the
board of directors of Flex Fuels for the purpose of overseeing the achievement
of the Completion Conditions and Flex Fuels’ business during the Interim Period
(as defined below). Subject to the satisfaction of the Completion Conditions,
pursuant to the Agreement, the Company would acquire the remaining 85% of the
entire authorized share capital of Flex Fuels for which the Company would issue
the Shareholders an aggregate of 24,854,479 shares of common stock of the
Company (the “Common Stock”). The closing of the acquisition of Flex Fuels is
expected to occur no later than five months from the date of this Agreement (the
“Interim Period”). The Company is presently conducting, and will continue to
conduct, due diligence efforts to ensure that the Completion Conditions are
satisfied.
 
The Completion Conditions include, but are not limited to (i) the satisfaction
of various material terms of the Agreement, (ii) the closing of a financing in
the minimum amount of $11,800,000 by the Company, (iii) during the third and
fourth months of the Interim Period, in its absolute discretion, the Company not
concluding that the prospects for success of the Flex Fuels’ business do not
justify proceeding to closing, (iv) the transactions contemplated under the
Agreement having been approved by any regulatory authorities having jurisdiction
over the transactions contemplated; (v) the delivery of the Voting Trust
Agreements entered into by the shareholders of the Company holding in aggregate
at least 10.5% of the issued and outstanding shares of the Company’s Common
Stock at closing (the “10.5% Shareholders”), a form of which is annexed hereto
as Exhibit 10.2, (vi) the delivery by the Company of the Lock-up Agreements
entered into by the 10.5% Shareholders, a form of which is annexed hereto as
Exhibit 10.3, (vii) the delivery by the Company to Flex Fuels in a reasonable
manner of a confirmation that the Common Stock has been approved for listing on
the Principal Market (as defined in the Agreement), (viii) entry by Flex Fuels
into all of the Completion Agreements set forth in Schedule 7 attached to the
Agreement, and (ix) completion and delivery to the Company of Flex Fuels’
audited financial

21

--------------------------------------------------------------------------------



statements for the period from inception to December 31, 2006 by Flex Fuels,
subject to adjustment. With the exception of appointment of Mr. Barr on the
board of directors of Flex Fuels effective as of the date of the Agreement, no
material relationship exists between the shareholders of Flex Fuels and the
Company and/or its affiliates, directors, officers or any associate of an
officer or director. The Company cannot provide any guarantee that the
Completion Conditions will be satisfied or that it will be successful in its
efforts to complete the Main Funding.
 
Flex Fuels is a developmental stage company headquartered in London, England.
Flex Fuels plans to construct, own and manage seed processing facilities,
refineries producing bio diesel products (and associated power generation
facilities if commercially desirable) and to engage in the business of selling
supplying and distributing bio diesel products.


December 2006 Private Placement


Also, on December 29, 2006, the Company entered into a financing arrangement
with several investors (the “Investors”) pursuant to which it sold $1,650,000
(the “Proceeds”) of shares of its common stock at a per share price of $0.70 for
an aggregate sale of 2,357,143 shares (the “Common Shares”).


The Common Shares were offered and sold to the Investors in a private placement
transaction made in reliance upon exemptions from registration pursuant to
Regulation S promulgated under the Securities Act of 1933, as amended (the “1933
Act”). The offers and sales to the Investors were made in offshore transactions.
None of the Investors were a U.S. person as defined in Rule 902(k) of Regulation
S, and no sales efforts were conducted in the U.S., in accordance with Rule
903(c). Such Investors acknowledged that the securities purchased must come to
rest outside the U.S., and the certificates contain a legend restricting the
sale of such securities until the Regulation S holding period is satisfied.





22

--------------------------------------------------------------------------------



SCHEDULE 2(o)




APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT


The Company intends to enter into an employment agreement with all of its named
executives and some of its directors and adopt an Incentive Stock Option Plan.
The Company believes that the Employment Agreements and the Incentive Stock
Option Plan will contain Change of Control provisions; provided further, that
upon an occurrence of a corporate transaction or an event constituting a “Change
of Control”, all of the named executives and some of the directors of the
Company would be entitled to compensation as will be stated in their respective
agreements.


For purposes of the Stock Option Plan, (i) “Change of Control” provision means a
sale of all or substantially all of the Company's assets, or any merger or
consolidation of the Company with or into another corporation, or if a “person”
or “group” within the meaning of Sections 13(d) and 14(d) of the Securities and
Exchange Act of 1934 (the “Exchange Act”), becomes the “beneficial owner”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of
Employer (including options, warrants, rights and convertible and exchangeable
securities) representing 30% or more of the combined voting power of the
Company’s then outstanding securities in any one or more transactions, other
than a merger or consolidation in which the holders of more than 50% of the
shares of capital stock of the Company outstanding immediately prior to such
transaction continue to hold (either by the voting securities remaining
outstanding or by their being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of the Company, or such surviving entity, outstanding immediately
after such transaction; and (ii) "Corporate Transaction" means a dissolution or
liquidation of the Company, a sale of all or substantially all of the Company's
assets, or a merger, consolidation or other capital reorganization of the
Company with or into another corporation.





